Citation Nr: 1109157	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-29 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an arteriovenous malformation (AVM).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2009, the Board remanded the case for additional development and this matter now returns for further appellate review; however, as the remand directives were not completed as ordered, another remand is necessary.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

In connection with this appeal, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in January 2009; a transcript of that hearing is associated with the claims file.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

At his January 2009 Board hearing and in documents of record, the Veteran alleges that he had indications of an AVM, to include headaches, excessive sleeping, and behavioral problems, during service.  In this regard, the Veteran's service treatment records reflect that, in April 1987, he complained of having headaches since "A" school.  Such reflects that his headaches went away while he was on leave, but came back as he became more uptight about elevator school.  Following a physical examination, tension headaches was diagnosed.  The Veteran's June 1987 separation examination and report of medical history were negative for any complaints or findings relevant to headaches or any other neurologic complaints, to include excessive sleeping or depression.   The Veteran's service personnel records reflect that, in April 1987 and May 1987, he received non-judicial punishment for unauthorized absences.  In June 1987, he was discharged under honorable conditions due to a pattern of misconduct.  Approximately two years after his service discharge, in July 1989, the Veteran suffered a left-sided ruptured AVM, which resulted in residual disability, to include right hemiparesis.  The Veteran alleges that his AVM was caused or aggravated by his military service and, as such, service connection is warranted for residuals of his ruptured AVM.  

This case was previously before the Board in February 2009 at which time it was remanded for further development, to include obtaining an opinion regarding the nature and etiology of the Veteran's AVM from a neurologist.  However, upon remand, the agency of original jurisdiction (AOJ) obtained the requested obtain from a psychiatrist.  The Board notes that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim must be remanded in order to obtain an opinion regarding the nature and etiology of his AVM from a neurologist.

The Board also notes that, following the Veteran's hearing, he submitted Authorization and Consent to Release Information to VA forms for records held by Dr. Salah, Dr. Sidhu at Premier Adult Medical Care, Access Health Care, and Dr. Kohler.  However, as notified by letters from the AOJ in February 2010 and August 2010, such forms are now out of date and the Veteran must submit new forms in order for VA to request the identified records.  While the Veteran did not respond to the February 2010 and August 2010 letters, as his claim is being remand, he should be given another opportunity to identify all of his treatment providers and submit the proper authorization forms in order for VA to request such outstanding records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his AVM.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Dr. Salah, Dr. Sidhu at Premier Adult Medical Care, Access Health Care, and Dr. Kohler.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development is completed, the AOJ should arrange for the review of the Veteran's claims file by a neurologist in order to determine the nature, onset date and etiology of the Veteran's claimed AVM with resultant stroke in July 1989.  The reviewing doctor should consider the information in the claims file to provide an opinion as to the onset date and etiology of the Veteran's AVM and stroke.  The reviewer should offer an opinion as to the medical probabilities that the current stroke residuals are attributable to the Veteran's military service.  

The neurologist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached, with citation to medical literature as appropriate:  

   (a)  What is an AVM? 
   
(b)  Was the Veteran's July 1989 stroke etiologically related to the AVM?

(c)  What is the likelihood, based on what is medically known about AVMs, that the Veteran's AVM or the July 1989 stroke was directly caused by any occurrence or incident related to the Veteran's military service from June 1986 to June 1987?

(d)  What is the likelihood, based on what is medically known about AVMs, that any headaches, sleeping patterns, and/or behavioral deficiencies documented in service were symptoms of the AVM as opposed to some other pathology?

(e)  On the basis of the clinical record and the known development characteristics of the diagnosed AVM, can it be concluded with clear and unmistakable certainty that any such diagnosed AVM condition pre-existed the Veteran's entry into active military service in June 1986?  

(f)  If any AVM-related pathology clearly pre-existed military service, can it be concluded with clear and unmistakable certainty that the pre-existing condition did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the condition?  The reviewer must discuss the March 1986 report of medical examination at entry, as well as the April 1987 diagnosis of tension headaches and all other pertinent in-service and post-service clinical findings.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


